The plaintiff alleges that she, a widow with little education and scant means, had been induced to take out fifteen policies on the lives of herself, her children, and grandchildren, by means of certain false and fraudulent representations made to her by the defendant's agents that they were ten-year tontine policies; that after paying, faithfully, her weekly assessments for ten years out of her scanty earnings, when she demanded performance it was refused, and she discovered that the policies did not mean what the defendant's agents had represented to her, and she brings this action to recover the damages she has sustained.
The defendant demurred on the ground of misjoinder of causes (368)   of action. The demurrer should have been overruled. There are the same parties and one series of transactions, forming one course of dealing, and though the policies may have been taken out at different times and through different agents, the complaint (whose allegations must be taken as true on a demurrer) set out one connected story. The same false representations, in behalf of the same defendant, are alleged as to all the policies. To divide up such an alleged wrong as the plaintiff avers was committed on her by the defendant, into fifteen separate actions, would needlessly consume the time of the courts in "threshing over the same straw" and would be a great imposition upon the plaintiff. The whole matter can be better disposed of in one action. If fifteen separate actions had been brought, they should have been consolidated and one trial had.
"All the causes of action arose out of transactions connected with the same subject of action," Revisal, sec. 469, and hence were properly joined.Solomon v. Bates, 118 N.C. at p. 316. There, the same "subject of action" was the plaintiff's loss of his deposits. Here, it is the plaintiff's loss of her premiums, procured from her by a series of false representations, of the same purport and for the same end, made from time to time by the defendant's agents. The same process of reasoning which would divide this action into fifteen actions, one upon each policy, would further subdivide each of those into an action on each monthly payment on each policy.
The same matter has been recently discussed and the authorities reviewed. Fisher v. Trust Co., 138 N.C. 224. Even if the false representations as to each policy constituted a separate cause of action, and *Page 299 
were not part of the same connected series of dealings, on page 239 of that case it is said, quoting from Judge Ashe in King v. Farmer,88 N.C. 22: "Where the different causes of action are of the same character and between the same parties, plaintiff and defendant, and no others, and no additional expense or trouble will be incurred by (369) the joinder of the several causes, the courts, in the exercise of a sound discretion, on the ground of convenience, usually refuse to entertain an objection to the joinder."
The order sustaining the demurrer must be
Reversed.